Citation Nr: 1419119	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the Board at a June 2012 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the June 2012 Board hearing that he receives treatment for his service-connected heart disability at the VA facility in Ravenna, Ohio.  Records related to this treatment have not been associated with either the paper or virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the Board has identified outstanding records specifically addressing issue on appeal, a remand is necessary to allow outstanding VA treatment records to be obtained and associated with the claims file.

Finally, given the allegation of worsening since the Veteran was last provided a VA examination, on remand, a new VA examination should be performed to address the severity of the Veteran's service-connected disability.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities related to treatment for the Veteran's heart disability must be obtained.  In addition, any private records from Dr. C. and University Hospitals Medical Practice located in South Euclid, Ohio should be obtained. Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected ischemic heart disease.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  Any indicated clinical testing and studies should be conducted.  The examiner should address the following:

a. indicate all symptomatology related to the Veteran's ischemic heart disease;

b. report his current workload in terms of METs.  If METs testing is unable to be performed explain why this is so, and provide an estimated METs level based on the available evidence;

c. indicate whether ischemic heart disease results in any of the following:

i. chronic congestive heart failure;

ii. left ventricular dysfunction, providing the level of ejection fraction;

iii. cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

d. If both METs workload and ejection fraction levels are provided, indicate which test is a more accurate reflection of the level of functioning due to ischemic heart disease and explain why this is so.

A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


